                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                             1:17-cv-00094-RJC

THOMAS HALL,                         )
                                     )
            Plaintiff,               )
                                     )
            v.                       )
                                     )                       ORDER
NANCY A. BERRYHILL, Acting           )
Commissioner of Social Security,     )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Consent Motion for

Attorney Fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. §

2412, filed on May 15, 2018. (Doc. No. 15). Plaintiff indicates that Defendant has

consented to this Motion, and Defendant has not objected to the requested fees and

the time for doing so has expired. (Id.). Having reviewed the Motion, supporting

exhibits, and the case file, the Court determines that Plaintiff should be awarded

$6,200.00 in attorney fees and $400.000 in costs under the EAJA, 28 U.S.C. §

2412(d).

      IT IS, THEREFORE, ORDERED that Plaintiff’s Motion for Attorney Fees,

(Doc. No. 51), is GRANTED. The Court will award attorney fees in the amount of

$6,200.00 and costs in the amount of $400.00. Pursuant to Astrue v. Ratliff, 560

U.S. 586 (2010), the fee award will first be subject to offset of any debt Plaintiff may

owe to the United States. The Commissioner will determine whether Plaintiff owes



                                           1
a debt to the United States. If so, that debt will be satisfied first, and if any funds

remain, they will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If

the United States Department of the Treasury reports to the Commissioner that the

Plaintiff does not owe any debt, the Government will exercise its discretion and

honor an assignment of EAJA fees, and pay those fees directly to Plaintiff’s counsel.

No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.


                                     Signed: October 5, 2018




                                             2
